   Case: 1:16-cv-07145 Document #: 145 Filed: 11/26/19 Page 1 of 4 PageID #:5853



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE                                                    Case No. 1:16-cv-07145
STERICYCLE SECURITES LITIGATION
                                                         CLASS ACTION

                                                         Hon. Andrea R. Wood


MARK PETRI,

                   Objector.


                    RESPONSE TO NOTICE OF RECENT AUTHORITY




        Plaintiffs’ Notice of Recent Authority (Dkt. 144) contains more than three pages of argument

greatly exaggerating a single conclusory paragraph regarding a different argument raised by a grossly

inadequate lead plaintiff applicant. In re Boeing Co. Aircraft Secs. Litig., No. 19-cv-2394, 2019 U.S. Dist.

LEXIS 198259 (Nov. 15, 2019) (appointing interim class counsel).

        In Boeing, the district court rejected the application of the Wang family, putative plaintiffs who

implausibly claimed to have incurred over $4 million in losses due to the relevant decline of Boeing

stock. Id. at *11. However, the family provided almost no information about itself, and investigators

found that the would-be lead plaintiffs appeared to have modest means and living arrangements

inconsistent with their purported investments. Id. at *17. In response, the Wangs sought an injunction

from Nevada state court in an apparent attempt to thwart discovery (id. at *19), and refused to provide

routine trading reports by any means except though an in camera review. Id. at *22. For these reasons,

the court sensibly found the Wangs unfit to serve as lead plaintiff. Id. at *24.

        Only the credibility-challenged Wangs raised arguments against the adequacy of MissPERS

and its law firm in Boeing. The court dismissed this argument in a single paragraph, concluding that

since MissPERS and Bernstein Litowitz had been appointed many times since 2016, “the Court is




RESPONSE TO NOTICE                                   1
   Case: 1:16-cv-07145 Document #: 145 Filed: 11/26/19 Page 2 of 4 PageID #:5854




satisfied that MPERS’ selection of the Bernstein Litowitz firm does not undermine MPERS’ adequacy

to serve as Lead Plaintiff.” Id. at *31. But in the vast majority of these appointments, no party cited

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d 132 (2d Cir. 2016) (“BLB&G”) or

Cambridge Ret. Sys. v. Mednax, Inc., No. 18-61572, 2018 WL 8804814, 2018 U.S. Dist. LEXIS 207064

(S.D. Fla. Dec. 6, 2018). And in Boeing, the argument was only raised by a proposed lead plaintiff with

such glaring adequacy problems that the district court surmised that Wang’s BLB&G argument was a

“bit of tit-for-tat.” 2019 U.S. Dist. LEXIS 198259 at *30. The court’s cursory discussion of BLB&G

and Mednax shows it was a shallow review. For example, the court critiques Mednax for finding that

the core facts of diverting legal work to “local counsel” at the Attorney General’s insistence were

uncontested, crediting Bernstein Litowitz’s uncorroborated assertion to the Second Circuit that “the

complaint is unreliable and contesting the truth of the allegations in the complaint.” Id. at *31 n.11.

But the unsealed documents from the underlying BLB&G record show that the attorney general’s

office admitted the key facts. Jim Hood’s office required appointment of local counsel, “and any such

special legal counsel appointed performs their duties under the supervision and control of the

attorney general.” Dkt. 120-4 at 4 (emphasis in original); see Objection (Dkt. 120) at 12.
        The Boeing court further did not consider the history of campaign contributions by Bernstein

Litowitz to Jim Hood and the Democratic Attorney Generals’ Association. Dkt. 121 at 8. Nor was the

Boeing court confronted with fee requests by two law firms never previously disclosed and not part of

the interim appointment order. Here, in contrast, two firms with records of political contributions to

Jim Hood became public only upon settlement, much like the “local counsel” that was credibly

diverted work at MissPERS insistence according to the BLB&G whistleblower. Id. at 9.

        Boeing simply rejected a desperate argument raised by a manifestly unsuitable lead plaintiff.

Boeing does not suggest that political patronage is irrelevant as a matter of law, much less that discovery

into apparent quid pro quo patronage should be denied, which is the key question of Objector Petri’s

Motion to Lift Stay. Dkt. 121.




RESPONSE TO NOTICE                                  2
  Case: 1:16-cv-07145 Document #: 145 Filed: 11/26/19 Page 3 of 4 PageID #:5855




Dated: November 26, 2019      /s/ M. Frank Bednarz
                              M. Frank Bednarz, (ARDC No. 6299073)
                              HAMILTON LINCOLN LAW INSTITUTE
                              CENTER FOR CLASS ACTION FAIRNESS
                              1145 E. Hyde Park Blvd. Unit 3A
                              Chicago, IL 60615
                              Phone: 801-706-2690
                              Email: frank.bednarz@hlli.org

                              Attorney for Objector Mark Petri, as trustee for the Julia Winkler Petri
                              2014 Trust, created under Article III, Section (D) of the Margaret
                              Gregory Reiter 1988 Trust, created by Agreement dated June 9, 1988,
                              as amended July 22, 1992




RESPONSE TO NOTICE                        3
   Case: 1:16-cv-07145 Document #: 145 Filed: 11/26/19 Page 4 of 4 PageID #:5856



                                          Certificate of Service

        The undersigned certifies he electronically filed the foregoing Response to Notice of

Supplemental Authority via the ECF system for the Northern District of Illinois, thus effecting service

on all attorneys registered for electronic filing.

        Dated: November 26, 2019

                                                         /s/ M. Frank Bednarz
                                                         M. Frank Bednarz




RESPONSE TO NOTICE                                   4
